Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/21 has been entered.
 
Status of Claims
Claims 89-130 are pending as of the reply and amendments filed on 6/29/21. Claims 1-88 have been canceled; claims 89-130 have been newly added. Claims 123-130 are currently withdrawn from examination due to the restriction requirement. Claims 89-122 are currently under examination. 

The 102(a)(2) rejection over Gao, WO 2019037678 is withdrawn in view of the amendments.
The 103 rejection over Huang, WO 2019028008 is withdrawn in view of the amendments to the claims and the 1.132 declaration of Jayakanth Kankanala. The 1.132 declaration provides comparative human and mouse liver microsome clearance between the compounds of the instant claims, having a pyridin-4-yl ring attached to the core dihydropyrazolo[3,4-d]pyrimidine ring and the 

Claims 89-122 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 123-130, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, have been hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/10/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
A new rejection under 35 USC 112(a) is made, discussed below. 
Claims 89-130 were examined. Claims 89-122 are allowed. Claims 123-130 are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 123-130 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating lung or pancreatic cancers or glioblastoma, does not reasonably provide enablement for treatment of any other types of cancers as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. See MPEP 2164.
Rodriguez, “Know the Most Common Types of Cancer”, Everyday Health, publ. online 2/8/2010, pp. 1-13; Wistuba et. al., Nature Rev., Clin. Oncology, vol. 8, pp. 135-141 (2011); Bhatia et. al., Nature Biotechnology, vol. 30(7), pp. 604-610 (2012); and Kaiser, Science, vol. 337, pp. 282-284 (2012) are discussed. 
The factors to be considered in determining whether a disclosure meets the enablement 
	
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
	The claims are drawn to a method of treating cancer in an individual comprising administering a therapeutically effective amount of a compound of claim 89 or claim 107 (see claims 123 & 127), wherein claim 89 is drawn to a compound of formula (Ia-9) and claim 107 is drawn to a compound of formula (Ia-7). The scope of the claims is extensive, given that the 

 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
Rodriguez teaches there are more than 200 different types of cancers, with the most commonly diagnosed cancers being non-melanoma skin cancer, lung cancer, breast cancer, prostate cancer, colorectal cancer, bladder cancer, melanoma, non-Hodgkin lymphoma, kidney cancer, and leukemia (see pp. 1-4). Rodriguez also teaches less commonly occurring cancers include tumors of the pancreas, uterus, and thyroid, as well as sarcomas (p. 4, last para). Bhatia et. al. teaches that clinically, cancer is not a single disease but several hundred different diseases, and due to the continual evolving of tumors, the likelihood of an effective single drug, or even two- or three-drug treatment is low (p. 606, middle col., beginning with last para-right col., top para). Bhatia et. al. teaches that one of the major challenges with developing cancer therapies is the heterogeneity of tumors, in terms of genetics, epigenetics, and phenotype (p. 604, see Title and left col., 1st para). Bhatia et. al. teaches that due to the heterogeneity of tumors, the same tumor in two different persons may not behave the same way (p. 604, left col., bottom para-middle col., top para). Circulating tumor cells represent a highly heterogeneous subset of cells derived from a primary tumor site, and it is still unknown which of these cells will go on to form metastases (p. 605, left col., 2nd para). Tumor heterogeneity has not yet been well-incorporated into treatment, leading to drug resistance and recurrence, and there is still much that remains to be discovered (p. 606, middle col., next to last para). 
Kaiser teaches a study was performed on homozygous twins using whole-genome sequencing to predict individuals at increased risk for developing cancer, and that according to st para; p. 283, right col., last para-p. 284, left col., top para). Kaiser teaches that targeted drugs for cancers can often stop being effective after several months, because drug resistant cancer cells continue to proliferate; even before a patient begins treatment, there are some cancer cells with random gene mutations that will enable resistance to targeted drugs (p. 284, left col., last para-middle col., middle para).  
Wistuba teaches that while many experts agree personalized medicine has enormous potential for treating cancer, many targeted chemotherapy agents have not yielded promising results in clinical trials (see Abstract). Wistuba teaches that although some significant advances have been made in the last several decades in improving survival rates of certain cancers, such as testicular, breast, and pediatric cancers, the survival rates for lung or colon cancers have not improved as much (p. 135, left col., 1st para). Wistuba teaches that because of the heterogeneous nature of most tumors, the ‘one-size-fits-all’ approach or a single drug regimen is less likely to be optimal for treating individuals with the same tumor type (p. 135, 1st para). Wistuba teaches every type of cancer has subsets that respond differently to treatment, due to differences in molecular changes and mechanisms (p. 135, 2nd para). Wistuba also teaches that most clinical applications currently involve use of a biomarker composed of a single genetic mutation, epigenetic modification, or gene amplification, which is often not sufficient to provide an optimal therapy as multiple genetic and/or epigenetic modifications, rather than a st para under ‘Biomarker discovery technologies’).

The claims recite a method of treating cancer in an individual comprising administering a therapeutically effective amount of a compound of formula (Ia-7) or (Ia-9). Applicants have provided data to show example compounds included within these formulas inhibit the viability of cancer cell lines A427 (lung), A549 (lung), As-Pc-1 (pancreas), Panc 10.05 (pancreas), and A172 (glioblastoma) (see Table 3 in specification), but there is no indication that the claimed method has a similar effect on any other type of cancers encompassed by the claims for treatment. The art teaches there is an extremely high failure rate in the development of new cancer therapeutics.  

 (5) The relative skill of those in the art:
	The relative skill of those in the art is high, such as an oncologist or molecular biologist. Nonetheless, there is significant unpredictability in the art regarding the development and application of cancer therapies, due to the heterogeneous nature of tumors. 

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
	As discussed previously, the specification shows example compounds of formulas (Ia-7) and (Ia-9) have activity as Wee1 kinase inhibitors, and inhibit the viability of lung and pancreas human cancer cell lines, as well as a glioblastoma cell line. However, no evidence indicates the 

(8) The quantity of experimentation necessary:
	Considering the state of the art as discussed by the references above, particularly with regards to teachings of the prior art and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
To overcome this rejection, it is suggested that the type of cancers to be treated in the claims should be limited to pancreas and lung cancers, and glioblastoma. 


Conclusion
Claims 123-130 are rejected. Claims 89-122 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627